PER CURIAM.
John Beiro appeals the summary denial of his motion to correct an illegal sentence. We reverse.
Beiro was charged with and convicted of burglary of an occupied structure, in violation of section 810.02(3)(c), Florida Statutes (1995). This conviction was scored as a level seven offense. However, section 921.0012(3)(f), Florida Statutes (1995), lists section 810.02(3)(c), “burglary of an occupied structure,” as a level six offense. The reference in section 921.0012(3)(g), which enumerates level seven offenses, to section 810.0012(3)(c), is, according to the footnote to this subsection, a typographical error which was corrected the following year. Consequently, Beiro should have been assigned thirty-six points rather fifty-six points for his primary offense.
Reversed and remanded for resentenc-ing.
ALTENBERND, A.C.J., and WHATLEY and GREEN, JJ., Concur.